Exhibit 10.18
 
SECURED PROMISSORY NOTE
 

USD $100,000  Toronto, Ontario   July 15, 2014    

 
FOR VALUE RECEIVED, Gilla, Inc. (“Gilla” or the “Borrower”), a Nevada
Corporation hereby covenants and promises to pay to Gravitas Financial Inc.
(“Gravitas” or the “Lender”), in the manner hereinafter provided, the principal
sum of one hundred thousand United States dollars plus accrued interest
($100,000 USD) (the “Loan”).


The Loan shall be due and payable on or before July 18, 2014 and the Loan will
be subject to 10% interest per annum, such interest will accrue monthly and be
added to the principal. The Loan will be secured under the General Security
Agreement entered into as of February 13, 2014 whereby Gilla granted the Lender
a general security interest over all the assets of the Borrower.


Events of Default:  In the event of default (missed payment) the Borrower will
have 15 days to liquidate sufficient assets to cover the note plus
interest.  Interest will continue to accrue during the default period.


Except as otherwise expressly provided herein, any notice, report or other
communication which may be or is required to be given or made pursuant to this
Agreement shall be in writing and shall be deemed to have been validly served,
given or hand delivered or sent by facsimile, or other electronic communication,
or three (3) days after deposit in the mail with Canada Post, with proper first
class postage prepaid and addressed to the party to be notified or to such other
address as any party hereto may designate for itself by like notice, as follows:


if to the Borrower, at:


Gilla Inc.
110 Yonge Street
Suite 1602
Toronto, ON
M5C 1T4
Attention:  Ashish Kapoor
Email: ashish@gillainc.com
 
if to the Lender, at:


Gravitas Financial Inc.
333 Bay Street,
Suite 650
Toronto, ON
M5H 2S5
Attention:  David Carbonaro


This Note is intended as a contract under and shall be construed and enforceable
in accordance with the laws of the Province of Ontario, and the laws of Canada
applicable therein.


[signature page follows]


 
1

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Borrower has caused this Note to be executed and
delivered by its duly authorized officer as of the date and at the place first
above written.



 
GILLA INC.
         
 
By:
/s/ Ashish Kapoor       Ashish Kapoor       Chief Financial Officer            
       
GRAVITAS FINANCIAL INC.
                   
By:
/s/ David Carbonaro       David Carbonaro       Director          


 

 

2

--------------------------------------------------------------------------------